Citation Nr: 1401152	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic acquired psychiatric disability, to include depression and anxiety, to include as secondary to service-connected degenerative disc disease of the thoracic spine.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint disease of the bilateral shoulders.

4.  Entitlement to service connection for degenerative joint disease of the bilateral hands.

5.  Entitlement to service connection for degenerative joint disease of the bilateral hips.

6.  Entitlement to service connection for degenerative joint disease of the bilateral knees.
7.  Entitlement to service connection for radiculopathy and/or peripheral neuropathy of the bilateral lower extremities.

8.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracic spine, claimed as back condition, prior to June 21, 2012.

9.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the thoracic spine, claimed as back condition, from June 21, 2012.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his daughter testified at a February 2011 RO hearing by a Decision Review Officer (DRO) and at a July 2013 Travel Board hearing by the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts of those hearings are associated with the claims file.

As radiculopathy of the bilateral lower extremities are neurological manifestations of the Veteran's service-connected degenerative disc disease of the thoracic spine, the claim of entitlement to service connection for radiculopathy of the bilateral lower extremities is part and parcel of the Veteran's claim for increased ratings for his back disability and will be addressed as such.

The issues of entitlement to service connection for degenerative joint disease of the cervical spine, for degenerative joint disease of the bilateral shoulders, for degenerative joint disease of the bilateral hands, for degenerative joint disease of the bilateral hips, and for degenerative joint disease of the bilateral knees; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  No psychiatric condition was noted on the Veteran's service entrance examination.

2.  There is no evidence to show that the Veteran's psychiatric disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated during the period of active duty service.

3.  The Veteran is currently treated for a psychiatric disability, diagnosed as major depressive disorder.
4.  The Veteran's current psychiatric disability manifested in service and was aggravated by service and/or service-connected degenerative disc disease of the thoracic spine.

5.  Prior to June 21, 2012, the Veteran's degenerative disc disease of the thoracic spine was manifested by subjective complaints of pain, fatigue, weakness and lack of endurance and limitation of motion, at worst, to 60 degrees of forward flexion, 20 degrees of extension, and 20 degrees of bilateral lateral flexion.

6.  Beginning June 21, 2012, the Veteran's degenerative disc disease of the thoracic spine has been manifested by pain, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, interference with standing, walking, sitting and/or weight-bearing, and limitation of motion, at worst, 10 degrees of forward flexion, 0 degrees of extension, 5 degrees of bilateral lateral flexion, and 5 degrees of bilateral lateral rotation.  Unfavorable ankylosis of the entire thoracolumbar spine has not been shown.

7.  The Veteran's radiculopathy of the bilateral lower extremity, associated with service-connected degenerative disc disease of the thoracic spine, has been manifested by symptomatology more nearly approximating mild paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for a rating greater than 20 percent for degenerative disc disease of the thoracic spine, prior to June 21, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for a rating greater than 40 percent for degenerative disc disease of the thoracic spine, beginning June 21, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for service connection for radiculopathy of the bilateral lower extremities have been met.  U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the service connection claims decided herein, the Board is granting in full the benefit sought on appeal.  Therefore, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

VA correspondence dated in February 2009 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claim for increased ratings, of his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  The February 2009 VA notice was provided prior to the March 2009 initial adjudication, in compliance with Pelegrini.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As will be discussed below, the Veteran's records from the Social Security Administration (SSA) were associated with the claims file after the RO last adjudicated the claims on appeal in September 2012.  However, the Federal Circuit rejected the appellant's argument in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) that SSA records are always relevant.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this regard, the Board finds that the Veteran's records relating to his SSA disability claim filed in October 2006, containing medical records prior to that time, are not relevant to the Veteran's present claim for increased ratings for his service-connected degenerative disc disease of the thoracic spine with radiculopathy of the bilateral lower extremities, which was filed in January 2009.  Therefore, there is no prejudice to the Veteran in adjudicating the increased rating claim at this time without remanding them to the RO for consideration of the SSA records.

Furthermore, VA examinations were conducted February 2009, June 2012, and November 2012.  38 C.F.R. § 3.159(c)(4).  Each examiner conducted a physical examination, recorded clinical findings to include range of motion and neurologic testing, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the current severity of his service-connected thoracic spine disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the VA examinations obtained in February 2009 and June 2012 did not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability ratings is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examinations, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the VA personnel who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation.  

Here, during both the February 2011 RO and the July 2013 Travel Board hearings, the DRO/VLJ explained the issues on appeal.  The Veteran was assisted at the hearings by a private attorney.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  With regard to the increased rating claim, the representative and the DRO/VLJ asked questions to ascertain the symptoms, duration of symptoms, and severity of symptoms.  The DRO/VLJ also asked questions to solicit information regarding any potentially outstanding records.  During the DRO hearing, the Veteran reported increased symptomatology relating to his service-connected thoracic spine disability, and subsequently, multiple VA examinations were conducted to ascertain the current severity of this disability; otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that has yet to be obtained.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Psychiatric Disability

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's December 1961 Report of Medical History and December 1961 Report of Medical Examination contain indications by both the examining physicians as well as the Veteran himself that no psychiatric disorder was diagnosed, and that there was no history of treatment for a psychiatric disorder.  Because there is no evidence of a psychiatric disability or objective clinical findings of a psychiatric disability on these documents, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b)(1).

Here, the Board concludes that the evidence is insufficient to rebut the presumption of soundness.

The premise that the Veteran had a preexisting psychiatric disability is debatable, and thus not shown by clear and unmistakable evidence.  The only record showing that his psychiatric disability preexisted service is a December 2009 VA examination report indicating that the Veteran reported having experienced depression and anxiety since childhood.  Records showing that the psychiatric disability did not preexist service include the Veteran's December 1961 Report of Medical Examination and December 1961 subjective Report of Medical History; the Veteran answered in the negative to the question of whether he had a history of depression or excessive worry, or nervous trouble of any sort, and no psychiatric disability was found on physical examination.

Furthermore, there is no clear and unmistakable evidence that any preexisting psychiatric disability was not aggravated by service.  At the December 2009 VA examination, the Veteran reported that his anxiety and depression that existed since his childhood was substantially worsened as a result of his injuries in service and the resulting functional impairments.  The VA examiner found the Veteran's reported history to be consistent with the examination.  In order to rebut the presumption of sound condition, the evidence must show clearly and unmistakably that it was not aggravated.  The evidence of record does not meet this high evidentiary burden.

Thus, it is not shown by clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed his military service or a preexisting psychiatric disability was not aggravated by service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The current medical evidence of record shows that the Veteran has current diagnoses of major depressive disorder and mood disorder secondary to medical condition, as evidenced by the December 2009 VA examination report and VA treatment records dated September 2011 through August 2012.  Moreover, during the December 2009 VA examination, although the Veteran reported the presence of anxiety and depression beginning in childhood, he indicated that the injuries in service and the resulting functional impairments resulted in a substantial increase in persistent anxiety and depression.  To that effect, the record reflects that the Veteran sustained a significant back injury in service, and service connection is currently in effect for degenerative disc disease of the thoracic spine, claimed as back condition.  The Veteran currently endorsed severe symptoms of anxiety and moderate depression, encompassed by his current psychiatric diagnosis.  Although the examiner stated that there is no way to determine the extent of aggravation of these symptoms by the injury incurred in the military service with any degree of scientific certainty, the examiner essentially acknowledged the presence and aggravation of these symptoms in service as the examiner stated that the Veteran's self-report was found to be consistent.

In this regard, the Board finds that the Veteran's reported history is competent and credible evidence that he experienced depression and anxiety during service and that the symptoms were substantially aggravated following the back injury in service.  Further, the December 2009 VA examiner indicated that the Veteran's depression and anxiety during service represent manifestations of his currently diagnosed psychiatric disability.

In sum, the Board has found that the Veteran's psychiatric disability did not clearly and unmistakably preexist his military service and there is no clear and unmistakable evidence of non-aggravation.  The Veteran reported experiencing depression and anxiety during service, and noted a history of worsening depression and anxiety following his back injury in service.  The evidence of record shows that he continues to be treated for depression and anxiety, which is currently diagnosed as major depressive disorder.  On this basis, the Board concludes that service connection is warranted for a psychiatric disability, currently diagnosed as major depressive disorder.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Degenerative Disc Disease of the Thoracic Spine and
Radiculopathy of the Bilateral Lower Extremities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's degenerative disc disease of the thoracic spine is currently rated under Diagnostic Codes 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Prior to June 12, 2012

A July 2008 private evaluation report from Dr. Richard Blackburn reflects that the Veteran had chronic back pain with muscle spasm, fatigue, weakness and decreased range of motion.  The impression was back pain from degenerative joint disease/degenerative disc disease with lower extremity radiculopathy and shoulder involvement.

In September 2008, the Veteran was seen in a VA emergency department complaining that his chronic back pain had been getting worse over the past few days.  It was noted that he complained of symptoms of sciatica and the assessment was left sciatica.
The Veteran was afforded a VA spine examination in February 2009.  The Veteran reported pain in the mid thoracic to lower lumbar spine, which had been getting worse progressively.   He rated the intensity of the pain as 9 on a scale of 1 to 10.  He did not take any prescribed pain medication; he received steroid injection in September 2008, which helped.  He denied flare-ups, as he had a continuous condition.  Pain was aggravated with bending, lifting, and carrying objects, as well as prolonged walking and standing.  He denied bladder and bowel functional impairment.  He did not use any assistive devices for walking, such as cane, crutch, or walker; or a back brace.  One quarter mile of walking took 30 to 45 minutes.  He denied any physician-prescribed bed rest in the past 12 months.  In functional assessment, it was noted that the Veteran became disabled in 2006 due to prostate cancer and age, as well as lower back condition.  He was completely independent in his activities of daily living, transfer and ambulation.  He did not do any sports, fishing or hunting.  

On physical examination, the Veteran's gait was antalgic.  He could not walk on toes and heels, but he performed tandem walking.  He had flat thoracolumbar lordosis.  There was no tenderness, muscle spasm, weakness or atrophy.  The ranges of motion of the thoracolumbar spine were forward flexion to 60 degrees with pulling type of pain at the end point, extension to 20 degrees with pulling type of pain at the end point, and right and left lateral flexion to 30 degrees with discomfort at the end point.  Repetitive testing did not change his range of motion.  The Veteran had objective evidence of painful motion without spasm, weakness, and tenderness.  On neurologic examination, sensory was intact to pain, light touch, vibration and temperature to both of his lower extremities.  Ankle and knee jerks were 2+, bilaterally, and equal.  Muscle strength was 5/5 with normal tone, bulk, dexterity, and coordination to both of his lower extremities.  The Veteran had no muscle atrophy.  Straight leg raising test was positive, bilaterally.  The examiner mentioned that it would be pure speculation to state whether there would be pain, incoordination, weakness, or lack of endurance of change in range of motion with the flare-ups of the joints.  X-ray of the thoracolumbar spine revealed degenerative changes.  The diagnosis was degenerative disk disease of the thoracolumbar spine.

VA treatment records dated in June and July 2009 reflect that the Veteran was seen in emergency department with a chief complaint of lower back pain radiating into the shoulders and neck.  He stated that he slipped and fell in the home several days previously "wrenching" his back.  He had mild spasm in the low back and thoracic spine.  There were no new radiation symptoms.  He denied bowel or bladder discomfort.

At his February 2011 RO hearing, the Veteran reported increased pain, crepitus, and difficulty with movement.

After consideration of the pertinent evidence of record, the Board concludes that a rating in excess of 20 percent is not warranted as there is no evidence of limitation of flexion to 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5239 (2012).  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 60 degrees of forward flexion.  The Veteran's back disability was manifested by subjective complaints of pain and limitation of motion, at most limited, to 60 degrees of forward flexion, 20 degrees of extension, and 30 degrees of bilateral lateral flexion.  As there clearly has been motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

The medical evidence of record does not show additional functional losses due to pain caused by the Veteran's back disability increased.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  On the February 2009 VA examination, the examiner noted that the repetitive testing did not change the ranges of motion.  Further, the Veteran denied any flare-ups of pain and stated that it was a continuous condition.  He reported that muscle spasm, fatigue and weakness associated with his back pain and that his pain was aggravated with bending, lifting, carrying objects, and prolonged walking and standing.  However, the Board finds that further additional limitation of motion due to pain, fatigue, weakness, or lack of endurance beyond that contemplated by the currently assigned rating for the Veteran's back disability has not been shown.  Accordingly, a rating greater than 20 percent is not warranted on this basis.

From June 21, 2012

The Veteran underwent another VA spine examination on June 21, 2012.  The diagnosis was degenerative joint disease of the thoracic spine with old wedge deformities.  The Veteran reported that his condition had worsened.  He reported constant pain in the thoracic spine, which rated as 9 on a scale of 1 to 10.  He was unable to take pain medication due to dizziness.  He had been seen in pain clinic and received injections that he felt made the back pain worse.  He was limited in all physical activities.  He could use a walker but only for short distances.  He used a wheelchair most of the time.  He reported during flare-ups he was unable to do anything.  The ranges of motion of the thoracolumbar spine were forward flexion to 20 degrees, with objective evidence of painful motion beginning at 10 degrees; extension to 5 degrees, objective evidence of painful motion beginning at 0 degrees; right and left lateral flexion to 10 degrees, with objective evidence of painful motion beginning at 5 degrees; and right and left lateral rotation to 10 degrees, with objective evidence of painful motion beginning at 5 degrees.  The Veteran was unable to do repetitive movements due to back pain and instability when standing.  He almost fell during the examination and was very unsteady on his feet.  The examiner stated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran complained of tenderness with palpation of the thoracic spine and he had guarding or muscle spasm of the thoracolumbar spine resulting in abnormal gait and abnormal spinal contour.  

On neurological examination, muscle strength testing revealed 4 out of 5 in all joints tested, and he did not have muscle atrophy.  Deep tendon reflexes were 1+ with knee and ankle jerk.  Sensory examination was normal.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy, or any other neurologic abnormalities, such as bowel or bladder problems.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  As to the functional impact of the back disability, the examiner noted that the Veteran would not be able to do any type of physical labor jobs due to his back condition.  The examiner added that if this was the Veteran's only problem then sedentary labor would be possible.

Most recently, the Veteran was provided a VA spine examination in November 2012.  The diagnosis was degenerative joint disease of the thoracic spine with old wedge deformities.  He reported constant pain rated as 9 on scale of 1 to 10 in the whole back for the past two years.  He had problems getting out of bed and problems standing and walking due to back pain.  He denied any flare-ups impacting the function of the throacolumbar spine.  The ranges of motion of the thoracolumbar spine were forward flexion to 20 degrees, with objective evidence of painful motion beginning at 20 degrees; extension to 5 degrees, with objective evidence of painful motion beginning at 5 degrees; right and left lateral flexion to 15 degrees, with objective evidence of painful motion beginning at 15 degrees; and right and left lateral rotation to 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  It was noted that the testing was conducted with the Veteran leaning his hips against the examination table and he was reluctant to complete the range of motion due to fear of falling, especially on extension.  The Veteran was not able to perform repetitive testing with 3 repetitions due to back pain and unsteadiness on his feet; he could not stand without leaning his hips against the examination table.  The examiner stated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran complained of tenderness with light palpation along his entire spine and he had guarding or muscle spasm of the thoracolumbar spine resulting in abnormal gait and abnormal spinal contour.  

On neurological examination, muscle strength testing revealed 5 out of 5 in all joints tested, and he did not have muscle atrophy.  Deep tendon reflexes were 2+ with knee and ankle jerk.  Sensory examination was normal.  Straight leg raising test was negative.  It was noted that the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in both lower extremities, with involvement of L4/L5/S1/S2/S3 nerve roots, bilaterally.  It was noted that he had mild radiculopathy on both sides.  The examiner noted that the Veteran did not have any other neurologic abnormalities, such as bowel or bladder problems, or intervertebral disc syndrome.  The Veteran used a wheelchair and a walker due to instability.  As to the functional impact of the back disability, he reported that he could stand about 15 minutes with leaning against something, walk about 30 feet with his walker in his house and to get into the car, and sit with frequent position changes about 30 minutes, all due to back pain.  He could not bend over due to being uncoordinated and falling, and he had back pain when lying on his side or back in bed.  He was a pipe fitter and welder for 30 to 40 years but he last worked in September 2006 due to prostate cancer as well as elevated cholesterol and back pain.  The examiner indicated that the claims file was reviewed.  Magnetic resonance imaging (MRI) of the lumbar spine revealed increased moderate disc and endplate degenerative change of L4-L5, no significant change of mild bilateral neural foramen stenosis of L3-L4 and L4-L5, and moderate lateral recess stenosis of L4-L5.

At his July 2013 hearing before the Board, the Veteran testified that his service-connected back disability caused decline in mobility.  He stated that he could not stand for long and had a hard time getting out of the house, which caused him loss in social interaction.  He could no longer walk with a cane.  His pain radiated to the legs and caused pain and numbness.  He also stated that he used to work as a plumber but he could not work anymore due to his back condition.

Subsequent VA treatment reports reflect the Veteran's continuing back pain.

After consideration of the pertinent evidence of record, the Board concludes that a rating in excess of 40 percent is not warranted from June 21, 2012, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence demonstrates that the Veteran has continued to retain motion in his back, albeit severely limited.  Findings obtained through the multiple VA examinations included, at worst, forward flexion of the thoracolumbar spine to 10 degrees, extension to 0 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 5 degrees.  In making these findings, the Board used the evidence most favorable to the Veteran, considering with each range of motion, when painful motion began and used the greatest degree of limitation of motion shown before the pain began.  However, a rating greater than 40 percent is not warranted as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence demonstrates that the Veteran continued to retain motion in his back.  As there was clearly motion, the medical evidence of record simply does not show unfavorable ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 40 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca, 8 Vet. App. at 206.  The Veteran has reported impaired ability to stand and walk, and there was objective evidence of painful motion.  During the June and November 2012 VA examination, the Veteran reported that during flare-ups he was not able to do anything.  He had problems getting out of bed or standing and walking due to back pain.  Further, the clinical examinations revealed that the Veteran was unable to do repetitive movements due to back pain and instability when standing at both the June and November 2012 VA examinations.  The examiners noted that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Board acknowledges that the Veteran's mobility is severely limited in this regard.  Nevertheless, even if the Board finds that the foregoing evidence of functional immobility due to pain closely approximates ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  Therefore, any additional functional loss due to pain, weakness, excess fatigability, incoordination, and interference with sitting, standing and weight bearing is already contemplated in the current 40 percent rating, which contemplates favorable ankylosis of the entire thoracolumbar spine, and it does not more nearly approximately a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, a rating greater than 40 percent on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Consideration has been given to an increased rating for the Veteran's service-connected back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's service-connected back disability is manifested by intervertebral disc syndrome that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.  To that effect, during the February 2009 VA examination, the Veteran denied any physician-prescribed bed rest in the past 12 months.  Additionally, the February 2009, June 2012 and November 2012 VA examiners stated that the Veteran did not have intervertebral disc syndrome.

As discussed above, Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  No bowel or bladder impairment is shown in this case.  To that effect, the Veteran was found to have no bladder and bowel problems at the February 2009, June 2012 and November 2012 VA examinations.  Further, VA treatment records dated in June and July 2009 show that the Veteran denied any bowel or bladder discomfort.

However, the evidence of record shows that in July 2008, Dr. Blackburn noted an impression of lower extremity radiculopathy.  Further, during his September 2008 VA emergency department visit, the Veteran complained of symptoms of sciatica and the assessment was left sciatica.  During the November 2012 VA examination, the Veteran reported that he experienced moderate intermittent pain, paresthesias and/or dysesthesias and numbness in both lower extremities.  The November 2012 VA examiner noted that the Veteran had mild radiculopathy on both sides with involvement of the L4/L5/S1/S2/S3 nerve roots.  While the June 2012 VA examination report reflected that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy at that time, the Board finds the record reflects the Veteran has a current diagnosis of bilateral lower extremity radiculopathy during the appeal period, at least on an intermittent basis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The disability is most properly rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013) for impairment of the sciatic nerve.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Diagnostic Code 8520.

The Veteran's symptoms have been intermittent, at times nonexistent.  During the July 2013 Board hearing, the Veteran stated that he had pain and numbness in his lower extremities.  At the February 2009 VA examination, motor, sensory, and reflexes examinations were normal and there was no muscle atrophy.  Upon examination in June 2012, there was minimal decrease in muscle strength in all joints tested (4/5), as well as minimally decreased deep tendon reflexes with knee and ankle jerk (+1).  There was no loss of sensation.  At the November 2012 examination, muscle strength, deep tendon reflexes, and sensory examinations were normal; the examiner characterized the Veteran's radiculopathy as "mild" on both sides.  Based on the intermittent nature of the disability, absence of atrophy, and only minimal neurologic deficits on examination, the Board finds that the evidence supports a finding of mild, incomplete paralysis of the sciatic nerve of each lower extremity stemming from the service-connected back disability during the entire course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  As such, separate ratings of 10 percent for radiculopathy of each lower extremity is warranted.

The Board points out that the award of separate ratings, herein, for radiculopathy of the bilateral lower extremities, associated with the Veteran's service-connected degenerative disc disease of the thoracic spine, constitutes a full grant of benefits sought on appeal, with regard to his claim of entitlement to service connection for radiculopathy of the bilateral lower extremities.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's degenerative disc disease of the thoracic spine is evaluated by the General Rating Formula, which account for the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the thoracic spine disability.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, General Rating Formula.  The Veteran's back disability was manifested by limitation of motion, painful motion, and interference with standing, walking, sitting and weight bearing.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the current ratings already assigned.  Ratings in excess of those currently assigned are provided for certain manifestations of degenerative disc disease of the spine, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating periods.  The criteria for the current ratings reasonably describe the Veteran's back disability level and symptomatology.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's degenerative disc disease of the thoracic spine.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5242.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

This issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected back disability, there is no evidence of record that would warrant rating in excess of those currently assigned for the Veteran's service-connected back disability during the periods on appeal.  See Hart, 21 Vet. App. at 509.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning increased disability ratings for the Veteran's service-connected degenerative disc disease of the thoracic spine, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracic spine, prior to June 21, 2012, is denied.

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the thoracic spine, from June 21, 2012, is denied.

Entitlement to service connection for radiculopathy of the bilateral lower extremities is granted.

Entitlement to a separate rating of 10 percent for radiculopathy of the right lower extremity is granted.

Entitlement to a separate rating of 10 percent for radiculopathy of the left lower extremity is granted.

REMAND

The record reflects that the Veteran's SSA records were received in May 2013.  This evidence has not been previously considered by the RO in adjudicating the remaining service connection claims, because they were last adjudicated by the RO in September 2012.  This evidence is potentially relevant to the service connection issues currently on appeal, and the RO consideration of this additional evidence is not waived.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Additionally, the issue of TDIU is part and parcel of the determination of the proper disability ratings for the Veteran's back disability and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  However, as multiple appealed claims for service connection have not yet been adjudicated, the Board cannot adjudicate the claim for TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  The Veteran contends that he cannot work due to his service-connected disabilities.  At the July 2013 Board hearing, he stated that he used to work as a plumber but he cannot work anymore due to his back condition.  The June 2012 VA examination report noted that the Veteran would not be able to do any type of physical labor jobs due to his back condition but that if this was the Veteran's only problem then sedentary labor would be possible.  However, no further explanation was provided as to the basis for such opinion.  Further, the record does not contain an opinion as to the combined effect of all the Veteran's service-connected disabilities on his employability.  On remand, such an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in Beckley, West Virginia, and any associated outpatient clinics dated from January 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection claims on appeal taking into consideration all newly acquired evidence, specifically including the Veteran's SSA records.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must also provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure and maintain substantially gainful employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


